Electronically Filed
                                                         Supreme Court
                                                         SCPW-11-0000796
                                                         06-FEB-2012
                                                         10:58 AM



                         NO. SCPW-11-0000796


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                  BARBARA E. SHERRILL, Petitioner,


                                 vs.


      THE HONORABLE DERRICK H.M. CHAN, JUDGE OF THE CIRCUIT

    COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                         ORIGINAL PROCEEDING

                          (P. No. 10-1-0254)


                              ORDER

    (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.

   and Circuit Judge Browning, in place of Acoba, J., recused)


          Upon consideration of the motion for reconsideration of

the January 19, 2012 order denying the petition for a writ of

mandamus,

          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai'i, February 6, 2012.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ James E. Duffy, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ R. Mark Browning